Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
Oath submitted on 9/28/2020 has been accepted.

Information Disclosure Statement
IDS(es) submitted on 9/28/2020 has/have been considered.

Drawings
The drawing(s) submitted on 9/28/2020 have been accepted.

Allowable Subject Matter
Claims 4, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-12, 15-18 and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al. (US 2004/0025018; hereinafter Haas) in view of Voit et al. (US 10,735,308; hereinafter Voit).

Regarding claims 1, 10 and 16, Haas discloses a method comprising: 
at an destination node connected to wireless mesh routers configured to implement a source routing protocol in which the mesh routers propagate route request packets broadcasted by a source node to the destination node, the mesh routers configured to process the route request packets by adding their addresses to accumulated paths in the route request packets, and by adding trust indicators to the accumulated paths to indicate whether mesh routers among the mesh routers from previous hops along the accumulated path are trusted or compromised mesh routers ([0058], [0073], [0081] and [0083]: accumulating the IP addresses of the traversed nodes from source node to destination node): 
receiving from the mesh routers the route request packets, which convey the accumulated paths ([0081]: destination node replying to source node of the discovered route/path); 

Haas discloses all the particulars of the claim but is unclear about the limitations of 
determining trusted paths among the accumulated paths for which all of the mesh routers along the accumulated paths are trusted based on the trust indicators for the accumulated paths; 
determining a preferred path among the trusted paths; and 
forwarding an indication of the preferred path to the source node via the mesh routers.  

However, Voit does disclose the limitations of
determining trusted paths among the accumulated paths for which all of the mesh routers along the accumulated paths are trusted based on the trust indicators for the accumulated paths (Col 5, lines 58-64: determining confidence scores among the paths); 
determining a preferred path among the trusted paths (Col 6, lines 12-17:” selecting the best path based on the confidence score); and 
forwarding an indication of the preferred path to the source node via the mesh routers (Col 6, lines 12-17:” selecting the best path based on the confidence score; lines 18-24: source node using the selected path to send data packets).
It would have been obvious before the effective filing date of the claimed invention to incorporate Voit’s disclosure to provide trust and confidence attestation to improve route determination of Haas.

Regarding claims 2, 11, 17, Voit discloses the method of claim 1, wherein the mesh routers are further configured to process the route request packets by adding, to the route request packets, addresses of neighbors of the mesh routers along the accumulated paths, and the determining the preferred path includes: 
determining which of the neighbors of the mesh routers along the trusted paths are trusted neighbors or compromised neighbors based on trust indicators for the neighbors as conveyed in the accumulated paths of the route request packets (Col 5, lines 58-64: determining confidence scores among the paths be the attestation routing orchestrator 101); and 
selecting the preferred path among the trusted paths based on results of the determining which of the neighbors of the mesh routers along the trusted paths are trusted neighbors or compromised neighbors (Col 6, lines 12-17:” selecting the best path based on the confidence score).  

Regarding claims 3, 12, and 18, Voit discloses the method of claim 2, wherein: 
when the determining which of the neighbors of the mesh routers along the trusted paths are trusted neighbors or compromised neighbors indicates that a first trusted path among the trusted paths has all trusted neighbors, the selecting includes selecting the first trusted path as the preferred path (Col 5, lines 58-64: determining confidence scores among the paths be the attestation routing orchestrator 101; Col 6, lines 12-17:” selecting the best path based on the confidence score).  


Regarding claims 6, 15, and 20, Haas discloses the method of claim 1, wherein the source routing protocol is based on a Dynamic Source Routing (DSR) protocol ([0147]: use of DSR) or an Optimized Link State Routing (OLSR) protocol.  


Regarding claim 7, Haas discloses the method of claim 1, wherein the receiving includes receiving each of the route request packets to include: 
a respective accumulated path including a sequence of addresses of the mesh routers comprising the respective accumulated path ([0058], [0073], [0081] and [0083]: accumulating the IP addresses of the traversed nodes from source node to destination node);
Haas discloses all the particulars of the claim but is unclear about the limitation of 

However, Voit does disclose the limitations of
respective trust indicators corresponding to addresses of the mesh routers comprising the respective accumulated path (Col 5, lines 58-64: determining confidence scores among the paths).
  It would have been obvious before the effective filing date of the claimed invention to incorporate Voit’s disclosure to provide trust and confidence attestation to improve route determination of Haas.

Regarding claim 8, Voit discloses the method of claim 1, further comprising, at each mesh router: 
prior to propagating the route request packets, performing an attestation method with a remote trusted verifier device to establish a respective attestation result in each said mesh router, the respective attestation result being indicative of whether each said mesh router is trusted or compromise (Col 5, lines 58-64: the attestation routing orchestrator receiving path confidence from the nodes; Fig, 3).  

Regarding claim 9, Voit discloses the method of claim 8, further comprising, at each said mesh router: 
upon receiving, from a previous mesh router, a route request packet of the route request packets and an attestation result for the previous mesh router, determining whether the previous mesh router is a trusted mesh router or a compromised mesh router based on the attestation result (Col 5, lines 58-64: the attestation routing orchestrator determining confidence scores among the paths); 
setting a trust indicator for the previous mesh router to indicate the previous mesh router is trusted or compromised based on results of determining whether the previous mesh router is trusted or compromised Col 5, lines 58-64: the attestation routing orchestrator determining confidence scores among the paths; 
populating the route request packet with the trust indicator (Col 6, lines 12-17:” selecting the best path based on the confidence score; lines 18-24: source node using the selected path to send data packets); and 
forwarding the route request packet toward the destination node (Col 6, lines 12-17:” selecting the best path based on the confidence score; lines 18-24: source node using the selected path to send data packets).  


Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haas in view of Voit as applied to claim 1 above, and in further view of Das et al. (US 2015/0078182; hereinafter Das).
Regarding claims 5 and 14 Haas in view of Voit discloses all the particulars of the claim but is unclear about the method of claim 1, wherein: 
the forwarding includes unicasting a route reply packet to the source node through the mesh routers, the route reply packet including the indication of the preferred path.  
However, Das in the same endeavor discloses the limitation of
the forwarding includes unicasting a route reply packet to the source node through the mesh routers, the route reply packet including the indication of the preferred path ([0028]: wherein the reply packet is unicast back to the node).
It would have been obvious before the effective filing date of the claimed invention to incorporate Das’ disclosure to inform the source node of the selected route.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866. The examiner can normally be reached M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK HUYNH/           Primary Examiner, Art Unit 2644